DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed December 1, 2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Sry on February 17, 2021.

The application has been amended as follows: 
Claim 1, lines 2-8 change “applying a composition to a substrate, the composition comprising
	a urethane acrylate component;
	an adhesion promoter comprising an acid-functional monomer; and
	a photoinitiator having an extinction coefficient from about 10 to about 2000 L/mol·cm at a wavelength from about 400 nm to about 500 nm in an amount of from about 0.1 wt% to about 10 wt%; and

Claim 2 replace claim 2 with --The method of claim 1, wherein the composition further comprises about 0.3 to about 10 wt% long alkyl chain (meth)acrylate, about 0.3 to about 10 wt% of fluorinated (meth)acrylate, about 0.5 to about 10 wt% of corrosion inhibitor, about 0.5 to about 30 wt% of monothiols, polythiols, or combinations thereof, and about 1 to about 40 wt% of plasticizer.--

Cancel claims 5, 28 and 30-31 without prejudice

Claims 1-2, 9, 11-12, 20-22, 32-33, 37, 44, 46, 48-49, and 54-57 are currently pending wherein claims 1-2, 9, 11,12, and 20-22 read on a method using the composition of claim 32, and claims 32-33, 37, 44, 46, 48-49, and 54-57 read on a composition.

Allowable Subject Matter
Claims 1-2, 9, 11-12, 20-22, 32-33, 37, 44, 46, 48-49, and 54-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Sano (US 2007/0007698) and Field et al (US 5,302,627).

Summary of claim 32:
A composition comprising:
about 5 wt.% to about 85 wt.% multi-functional urethane acrylate;
about 25 wt. % to about 50 wt. reactive diluent;

about 0.1 wt.% to about 8 wt.% photoinitiator having an extinction coefficient of from about 10 to about 2000 L/mol·cm at a wavelength from about 400 nm to about 500 nm;
about 1 ppm to about 200 ppm photobleaching agent; 
about 1 ppm to about 200 ppm photosensitizer: and
about 0.1 wt.% to about 30 wt.% filler


Sano teaches a composition that contains  a urethane acrylate (0115), a viscosity adjusting compound having low viscosity and being an acrylate compound (0191) (reading on a reactive diluent), an ethylenically unsaturated polymerizable compound including acrylic acid or methacrylic acid (as applicants cite in the specification as reading on the adhesion promoter) (0191), a photoinitiator (0086) that reads on the claimed compounds of claim 46, as described below, and thus read on the claimed coextinction coefficient at the claimed wavelength, a colorant including Oil Blue or Disperse blue 60 (0211-0212) (as applicants cite in the specification and dependent claims as reading on a photobleaching agent), a sensitizer (0181), and a powder material that includes silica (0193) (reading on a filler).  However, Sano does not teach or fairly suggest the claimed composition wherein the composition contains all of a urethane, an acid functional monomer, wherein the claimed monomers are used at the claimed concentrations, wherein the amount of filler is as claimed.  Applicants have 

Field teaches a ultraviolet radiation curable composition (abstract) that contains a urethane acrylate (column 12 lines 57-68) that includes Ebecryl 4883 (a difunctional acrylate) at a concentration of 30.5%  (example 3), an acrylate monomer (as applicants cite in the specification as reading on the reactive diluent) (column 10, lines 31-50) at a concentration of 25.8% (example 3), an adhesion promoter that contains an acrylate group and a phosphate group thus reading on an acid functionalized monomer (column 18, lines 42-65) at a concentration of 1.74% (example 3), a photoinitiator (abstract) at a concentration of 4.18% (example 3), an dye that includes Oil Blue (as applicants cite in the specification as reading on the photobleaching agent (column 27, lines 46-54) at a concentration of 90 ppm (example 3), a photosensitization system (column 7, lines 45-50) at a concentation of 200 ppm (example 3), and a filler (column 6, lines 18-28).  However, Field does not teach or fairly suggest the claimed composition wherein the adhesion promoter is at the claimed concentration and wherein the filler is at the claimed concentration.  Applicants have shown that when the filler is above 30 wt% the depth of cure drops from 9.2 or 9.4 to 4.9 mm,  when the adhesion promoter is too high the amount of corrosion caused by the composition is high, and when the adhesion promoter is low the adhesion is insufficient to metal.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763